UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IGNACIO REYES DE LOS SANTOS, et al.,

                                       Plaintiffs,                     18 Civ. 10748 (PAE)
                       -v-
                                                                             ORDER
 MARTE CONSTRUCTION, INC., JOSEPH M. MARTE,
 JESUS OLAYA, ROBERT STAR PLUMBING AND
 HEATING, CORP., O.K. ELECTRICAL SERVICE
 CORPORATION, and DOVAL PLUMBING AND
 HEATING CORPORATION,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to the current public health situation, the default judgment hearing scheduled for

April 7, 2020 at 10:30 a.m. is adjourned to June 5, 2020 at 2:30 p.m. Plaintiffs are directed to

serve this order on defendants Marte Construction, Inc., Joseph M. Marte, Jesus Olaya, Robert

Star Plumbing and Heating, Corp., O.K. Electrical Service Corporation, and Doval Plumbing and

Heating Corporation; and to file proof of such service no later than May 22, 2020.

       The Court directs plaintiffs to provide two sets of courtesy copies of their default

judgment motion papers, including their memorandum of law and the papers outlined in

Rule 3.M of the Court’s Individual Rules, to the Court’s chambers by May 22, 2020.



       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge

Dated: March 13, 2020
       New York, New York
